Kupferman, J. P. (concurring).
While I concur in the remand, it is only so that each case may be considered on its merits and not simply foreclosed by a blanket rule. This whole area of the law, State and Federal, legislative, judicial and administrative, needs re-examination, and legislative policy must be set in the light of the proper requirements for the needy and the ability of the public purse to sustain the burgeoning demands upon it. (See concurring opn. in Matter of Weiss v Lavine, 50 AD2d 796, Dec. 30, 1975.)
In Matter of Howard v Wyman (36 AD2d 713), this court held that a burglary was a "catastrophe”. The Court of Appeals reversed (28 NY2d 434) applying the maxims of "ejusdem generis” and noscitur a sociis” (p 437) to conclude that the Legislature did not intend the phrase "fire, flood or other like catastrophe” in subdivision 6 of section 131-a of the Social Services Law to include a burglary, thus accepting the construction of the commissioner of the department. We then accepted that construction (45 AD2d 819). However, the Court of Appeals left open for determination • the question of a different approach under subdivision 2 of section 350-j, if raised (p 438, n 3). And so we got that approach. (Matter of Jones v Berman, 37 NY2d 42.)
Of course, this all involves problems of "emergency assistance” which, if and where warranted, repeated court proceedings serve to frustrate. Important social policy should not turn on the ápplication of a Latin phrase or a footnote.
Murphy, Lupiano and Lane, JJ., concur with Birns, J.; Kupferman, J. P., concurs in an opinion.
*186Judgment, Supreme Court, Bronx County, entered June 3, 1975, unanimously reversed, on the law, without costs and without disbursements, and the petition granted to the extent of (1) declaring that the restrictions imposed upon the issuance of emergency assistance grants contained in Part 372 of Official Compilation of Codes, Rules and Regulations to be invalid as being in conflict with section 350-j of the Social Services Law and subdivision (c) of section 406 of the Social Security Act and applicable regulations and (2) remanding the matters to the New York State Department of Social Services to process the claims accordingly.